Order filed, July 27, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00331-CR
                                 ____________

                     JEFFERY ANDRE MCDONALD, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the 232nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 1599898


                                      ORDER

      The reporter’s record in this case was due July 5, 2022. See Tex. R. App. P.
35.1. The court sent past due notice for the reporter’s record on July 6, 2022. No
response was received, and the record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Arlene Webb, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                   PER CURIAM
Panel Consists of Chief Justice Christopher and Justices Wise, and Jewell.